Name: 89/590/EEC: Commission Decision of 8 November 1989 authorizing the Kingdom of Spain to permit temporarily the marketing of durum wheat seed not satisfying the requirements of Council Directive 66/402/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  marketing
 Date Published: 1989-11-16

 Avis juridique important|31989D059089/590/EEC: Commission Decision of 8 November 1989 authorizing the Kingdom of Spain to permit temporarily the marketing of durum wheat seed not satisfying the requirements of Council Directive 66/402/EEC Official Journal L 331 , 16/11/1989 P. 0048 - 0048*****COMMISSION DECISION of 8 November 1989 authorizing the Kingdom of Spain to permit temporarily the marketing of durum wheat seed not satisfying the requirements of Council Directive 66/402/EEC (89/590/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 89/2/EEC (2), and in particular Article 17 thereof, Having regard to the request submitted by the Kingdom of Spain, Whereas in Spain the production of seed of durum wheat satisfying the requirements of Directive 660/402/EEC has been insufficient in 1989 and therefore is not adequate to meet that country's needs; Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas the Kingdom of Spain should therefore be authorized to permit for a period expiring on 31 March 1990, the marketing of seed of the abovementioned species subject to less stringent requirements; Whereas, moreover, other Member States, which are able to supply Spain with such seed not satisfying the requirements of the Directive should be authorized to permit the marketing of such seed provided it is intended for Spain; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Spain is authorized to permit, for a period expiring on 31 March 1990 the marketing in its territory of a maximum of 2 700 tonnes of seed of durum wheat (Triticum durum Desf.) of very early, short-stemmed varieties of the categories 'certified seed of the first generation' or 'certified seed of the second generation', which does not satisfy the requirements laid down in Annex II to Directive 66/402/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied: (a) the germination capacity is at least 80 % of pure seed; (b) the official label shall bear the following endorsements: - 'minimum germination capacity 80 %', - 'intended exclusively for Spain'. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territory of a maximum of 2 700 000 of durum wheat seed provided that it is intended exclusively for Spain. The official label shall bear the endorsements referred to in Article 1 (b). Article 3 Member States shall notify the Commission before 31 May 1990 of the quantities of seed marketed in their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 8 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2309/66. (2) OJ No L 5, 7. 1. 1989, p. 31.